Title: From George Washington to Officer Commanding the New Jersey Line, 27 January 1781
From: Washington, George
To: Officer Commanding the New Jersey Line


                        
                            Sir
                            Ringwood Jany 27. 81
                        
                        I inclose you a letter to the Commissioners appointed to inquire into and redress the grievances of the
                            Jersey line which you will be pleased to deliver them. At the same time I am to desire you will make the subject of it an
                            object of your particular attention—You will insist on the rights of the service, and take care to give the officers the
                            fullest opportunity of furnishing evidence of the manner of inlistment. I am persuaded the Commissioners will be actuated
                            by a proper spirit, but if there should appear to be too much lenity and indulgence in their measures—you are to interpose in
                            preventing the discharges of the men till you can report to me the train in which the business is transacted—You will of
                            course keep these instructions to yourself. I am Sir Yr Most Obedt & humble

                    